cc dom p si plr-113301-98 date internal_revenue_service index no number release date legend company subsidiary date dear this letter responds to a submission from your authorized representative dated date and subsequent correspondence requesting a ruling that company be given an extension of time to file an election to treat subsidiary as a qualified_subchapter_s_subsidiary qsss under sec_1361 of the internal_revenue_code facts company filed an election to be treated as an s_corporation effective as of date as of date company also owned percent of subsidiary it has been represented that company always intended to treat subsidiary as a qsss effective date however the election to treat subsidiary as a qsss was not timely filed discussion sec_1361 defines the term qualified_subchapter_s_subsidiary qsss as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is held by the s_corporation and the s_corporation elects to treat the corporation as a qsss the statutory provision does not however provide guidance on the manner in which the qsss election is made or the effective date of the election on date the service published notice_97_4 1997_2_irb_24 providing a temporary procedure for the making of a qsss election under notice_97_4 a parent s_corporation makes a qsss election for a subsidiary by filing a form_966 subject_to certain specified modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days prior to the filing provided that date is not before the effective date of section of the small_business job protection act of pub_l_no 110_stat_1755 and that the subsidiary otherwise qualifies as a qsss for the entire period for which the retroactive election is in effect sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company is granted an extension of time for making the election to treat subsidiary as a qsss until days following the date of this letter taxpayer should follow the procedures set forth in notice_97_4 when making the election a copy of this letter should be submitted with the election except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether company is an s_corporation or whether subsidiary is a qsss for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
